                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

FOSTER WATKINS,

                      Petitioner,                                   4:19CV3000

       vs.
                                                                MEMORANDUM
                                                                 AND ORDER
BRAD JOHNSON,

                      Respondent.

       This matter is before me on initial review of Petitioner Foster Watkins’
(“Watkins”) Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. §
2241.1 (Filing No. 1.) For the reasons discussed below, I will dismiss Watkins’
petition without prejudice.

       At the time he filed his petition on January 3, 2019, Watkins was a state
pretrial detainee confined at the Lancaster County Jail in Lincoln, Nebraska,
awaiting a preliminary hearing on a felony charge of forgery in the second degree
in Lancaster County Court Case Number CR18-4022. According to Watkins’ state
court records, available to this court online, his case was bound over to the
Lancaster County District Court on January 31, 2019, where it remains pending,
and he was released on bond on or about February 7, 2019.2 I take judicial notice
of the state county and district court records related to this case in State v. Watkins,
No. CR18-4022, County Court of Lancaster County, Nebraska, and No. CR19-129,


       1
          I conduct this initial review of the petition pursuant to 28 U.S.C. § 2243 and Rule 1(b)
of the Rules Governing Section 2254 Cases in the United States District Courts which allows the
court to apply Rule 4 of those rules to a section 2241 action.

       2
          While it appears from his state court records that Watkins’ is no longer confined in the
Lancaster County Jail, he has not updated his address in this court. Accordingly, the court will
direct the clerk of court to send a copy of this Memorandum and Order to the address contained
within Watkins’ state court records.
District Court of Lancaster County, Nebraska. See Stutzka v. McCarville, 420 F.3d
757, 760 n.2 (8th Cir. 2005) (court may take judicial notice of judicial opinions and
public records).

      Condensed and summarized (to the extent I can understand the claims),
Watkins alleges the Lancaster County Court failed to file all of his state habeas
corpus pleadings and Judge Acton, the county court judge who arraigned Watkins
on November 20, 2018, is not a “fair judge” due to his alleged “fraudulent service”
in another case, CR14-9536.3 (Filing No. 1 at CM/ECF p. 2.)

       “[F]ederal habeas corpus does not lie, absent ‘special circumstances,’ to
adjudicate the merits of an affirmative defense to a state criminal charge prior to a
judgment of conviction by a state court.” Braden v. 30th Judicial Circuit Court of
Kentucky, 410 U.S. 484, 489 (1973). “Despite the absence of an exhaustion
requirement in the statutory language of section 2241(c)(3), a body of case law has
developed holding that although section 2241 establishes jurisdiction in the federal
courts to consider pre-trial habeas corpus petitions, federal courts should abstain
from the exercise of that jurisdiction if the issues raised in the petition may be
resolved either by trial on the merits in the state court or by other state procedures
available to the petitioner.” Dickerson v. State of La., 816 F.2d 220, 225 (5th Cir.
1987) (citing cases). Relatedly, “[i]n Younger v. Harris, [401 U.S. 37, 43–44
(1971)], the Supreme Court advanced the position that federal courts should refrain
from interfering with pending state judicial proceedings absent extraordinary
circumstances.” Harmon v. City of Kansas City, Mo., 197 F.3d 321, 325 (8th Cir.
1999).

       Abstention here is appropriate because Watkins is involved with ongoing
state court criminal proceedings and his allegations do not show that he exhausted
       3
           I am familiar with this claim of Judge Acton’s “fraud” in Lancaster County Court Case
No. CR14-9536 as it has been raised in several cases in this court by another pro se prisoner
litigant, Eric Robinson. (See, e.g., Case Nos. 8:17CV204, 8:18CV73, 8:18CV111.) Watkins was
not a party to Lancaster County Court Case No. CR14-9536 and, to the extent he attacks those
proceedings, he lacks standing to do so.

                                               2
his state court remedies. Specifically, I find that Watkins’ assertions do not
constitute “special” or “extraordinary” circumstances that require intervention by
the court. See, e.g., Benson v. Superior Court Dept. of Trial Court of Mass., 663
F.2d 355 (1st Cir. 1981) (the specific double jeopardy claim alleged was not
extraordinary given the lack of exhaustion). Because it “plainly appears from the
petition . . . that [Watkins] is not entitled to relief,” see Rule 4 of the Rules
Governing Habeas Corpus Cases, I will dismiss the petition without prejudice.

       Because “the detention complained of arises from process issued by a state
court,” Watkins must obtain a certificate of appealability. See 28 U.S.C. § 2253;
Fed. R. App. P. 22(b)(1); see also Hoffler v. Bezio, 726 F.3d 144, 153 (2d Cir.
2013) (collecting cases of courts that ruled a state prisoner who petitions for habeas
relief under 28 U.S.C. § 2241 must obtain a certificate of appealability). The
standards for certificates (1) where the district court reaches the merits or (2) where
the district court rules on procedural grounds are set forth in Slack v. McDaniel,
529 U.S. 473, 484–85 (2000). I have applied the appropriate standard and
determined that Watkins is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

      1.     The petition for writ of habeas corpus (filing no. 1) is dismissed
without prejudice. No certificate of appealability has been or will be issued.

      2.     The court will enter judgment by separate document.

       3.    The clerk of court is directed to send a copy of this Memorandum and
Order and the related Judgment to Petitioner at the address on file in this case and
to the following address: 4271 Wirt Street, Omaha, Nebraska 68111.




                                          3
Dated this 30th day of April, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                  4
